Citation Nr: 0710510	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-28 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968 and from May 1969 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for hepatitis C and for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a Statement in Support of Claim in 
September 2004 with his substantive appeal of the issues 
currently before the Board.  He indicated that he wanted to 
testify at a hearing before a hearing officer at the RO.  The 
veteran submitted another substantive appeal in November 2004 
on which he expressed his desire to testify at a hearing 
before a Veterans Law Judge at the RO.  The veteran did 
testify before a hearing officer at the RO, but a hearing 
before a Veterans Law Judge was not scheduled.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



